Case 13-13595        Doc 42     Filed 04/22/19     Entered 04/22/19 15:46:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 13595
         Gloria Ann Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/02/2013.

         2) The plan was confirmed on 05/30/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/26/2013.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2013.

         5) The case was Completed on 01/14/2019.

         6) Number of months from filing to last payment: 69.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $11,532.69.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-13595            Doc 42    Filed 04/22/19    Entered 04/22/19 15:46:19                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $24,916.88
           Less amount refunded to debtor                            $0.23

 NET RECEIPTS:                                                                                    $24,916.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,006.66
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,506.66

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group, SC        Unsecured         444.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent   Unsecured      1,555.00       1,478.77        1,478.77        177.45         0.00
 AT&T Mobility II LLC              Unsecured         199.00        851.09          851.09        102.13         0.00
 Escallate LLC                     Unsecured         512.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company   Unsecured           0.00        199.95          199.95          23.99        0.00
 Illinois Collection Service       Unsecured         123.00           NA              NA            0.00        0.00
 Internal Revenue Service          Unsecured      6,563.00       5,563.43        5,563.43        667.61         0.00
 Internal Revenue Service          Priority            0.00        916.06          916.06        916.06         0.00
 Larry D Serene & Associates       Unsecured      1,582.00       1,498.28        1,498.28        179.79         0.00
 Midland Funding                   Unsecured         831.00           NA              NA            0.00        0.00
 Midnight Velvet                   Unsecured         847.00        847.25          847.25        101.67         0.00
 Minnesota Dept of Revenue         Unsecured           0.00      5,117.92        5,117.92        614.15         0.00
 Minnesota Dept of Revenue         Priority       2,000.00         996.77          996.77        996.77         0.00
 Portfolio Recovery Associates     Unsecured         457.00        493.79          493.79          59.25        0.00
 Portfolio Recovery Associates     Unsecured         494.00        527.43          527.43          63.29        0.00
 Premier Bankcard                  Unsecured         559.00        558.74          558.74          67.05        0.00
 Prestige Financial Services       Unsecured            NA           0.00           63.65           7.64        0.00
 Prestige Financial Services       Secured       14,555.00     14,618.65        14,555.00     14,555.00    1,878.14
 St. James Health Center           Unsecured      2,466.00            NA              NA            0.00        0.00
 Verizon Wireless/Great            Unsecured      1,020.00            NA              NA            0.00        0.00
 Village OF PARK Forest-Finance    Unsecured         400.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-13595        Doc 42      Filed 04/22/19     Entered 04/22/19 15:46:19             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $14,555.00         $14,555.00           $1,878.14
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $14,555.00         $14,555.00           $1,878.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,912.83          $1,912.83              $0.00
 TOTAL PRIORITY:                                          $1,912.83          $1,912.83              $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,200.30          $2,064.02              $0.00


 Disbursements:

         Expenses of Administration                             $4,506.66
         Disbursements to Creditors                            $20,409.99

 TOTAL DISBURSEMENTS :                                                                     $24,916.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
